DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of the species in the reply filed on February 1, 2022 is acknowledged with appreciation.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on December 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

	Applying the broadest reasonable interpretation to claim 1, a method of treating a bacterial infection in a plant requires the administration step c) to be performed, but not steps a) and b).  As such, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962).  Thus steps a) and b) are presently withdrawn from consideration.  Claims 4-13, which are dependent upon the limitations of steps a) and b), are also presently withdrawn from consideration.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Muqing et al., PLOS One 2014 (hereafter referred to as “Zhang et al.”) in view of Laws, Andrew P. et al., J Chem Soc 1989 (hereafter referred to as “Laws et al.”), as evidenced by the PubChem record of Penicillin G, 2004 (hereafter referred to as “PubChem”).
	Claim 1 is directed to a method for treating a bacterial infection in a plant, more specifically Huanglongbing (HLB), comprising the steps of: 
	a) providing a beta-lactam antibiotic; 
	b) converting a carboxylate functionality on the beta-lactam antibiotic to an ester 			function; and 
	c) applying the ester functional beta-lactam (from step b)), more specifically the penam Penicillin G (claim 3), to an outside surface of a plant having a bacterial infection in an amount sufficient to treat the bacterial infection. Applying a broadest reasonable interpretation to claim 1, a method of treating a bacterial infection in a plant requires the administration step c) to be performed, but not steps a) and b).  Thus steps a) and b) are presently withdrawn from consideration, (please refer to the 35 USC 112(b) rejection, above).  
Claim 2 is drawn to the method of claim 1, wherein the beta-lactam antibiotic is one or more selected from the group consisting of penams, carbapenams, oxapenams, monobactams, cephems, carbacephems, oxacephems and mixtures thereof. Claim 3 is drawn to the method of claim 1, wherein the beta-lactam antibiotic is one or more selected from the group consisting of penicillin G, penicillin V, and mixtures thereof.

	Zhang et al. screen 31 antibiotics to determine their efficacy against the bacteria Candidatus Liberibacter asiaticus (Las), responsible for Huanglongbing (HLB) infection in citrus plants, by employing a graft-based evaluation assay wherein “antibiotic-soaked budstick was cut into 2-buds scions and grafted onto an individual two-year-old healthy grapefruit (Citrus paradisi ‘Duncan’)” (page 2, left column), which embraces the limitation of applying “to an outside surface of a plant” required by claim 1.  In the results demonstrated in Table 5 (page 9), Penicillin G demonstrates the highest efficacy against Las bacterium (page 9, Table 5) and is suggested for the control of HLB infection in citrus plants in need thereof (see the abstract).
	As such, Zhang et al. teach a method of treating the bacterial infection HLB in a citrus plant comprising the administration of Penicillin G to an outside surface of an infected plant, but do not teach wherein the Penicillin G is an ester derivative.
	Yet, Laws et al. discuss the effect of esterification of the carboxylate group in Benzylpenicillin, see compound (4) at page 1577.  As evidenced by PubChem, Benzylpenicillin is also known as Penicillin G.  
	Laws et al. teach that the carboxylate ester group results in Benzylpenicillin methyl ester (4) being a much poorer substrate for p-lactamase II (page 1580, left column, third full paragraph), thereby increasing its antimicrobial activity by reducing bacterial resistance to the antibiotic, due to the bacteria’s ability to produce p-lactamase enzymes which catalyze the hydrolysis of the beta-lactam to biologically inactivate the bacteria (page 1579, right column, last two paragraphs-page 1580, left column, first paragraph).
	Thus it would have been obvious to one of skill in the art to modify the disclosure of Zhang et al. and administer Penicillin G methyl ester to treat HLB in an infected Laws et al. and would have a reasonable expectation of success in its efficacy in the treatment of HLB infection.
	As such, claims 1-3 are prima facie obvious.

Conclusion
8.	In conclusion, claims 1-13 are present in the instant application.  Claims 4-13 are presently withdrawn from consideration. Claims 1-3 are rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANET L COPPINS/Examiner, Art Unit 1628                                                                                                                                                                                                        
/JARED BARSKY/Primary Examiner, Art Unit 1628